NOS. 12-11-00122-CR
                                        12-11-00123-CR

                        IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

IN RE:                                         §

AARON LAMON MUSE,                              §              ORIGINAL PROCEEDING

RELATOR                                        §

                                   MEMORANDUM OPINION
          Relator Aaron Lamon Muse filed a petition for writ of mandamus complaining of the trial
court’s failure to rule on various pro se motions he has filed. He asserts that the trial court has a
legal duty to rule on these motions and urges that mandamus is appropriate to require the trial
court to perform its duty. We deny the petition.
          To demonstrate entitlement to a writ of mandamus in a criminal case, a relator must
establish that the trial court failed to perform a duty that is purely ministerial under the facts and
the law, and that the relator has no other adequate legal remedy. State ex rel. Hill v. Fifth Court
of Appeals, 34 S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding).
          A criminal defendant is not entitled to hybrid representation. See Robinson v. State, 240
S.W.3d 919, 922 (Tex. Crim. App. 2007). However, Relator admits that counsel has been
appointed to represent him in the criminal proceedings pending in the trial court. A trial court
has no legal duty to rule on pro se motions or petitions filed with regard to a criminal proceeding
in which the defendant is represented by counsel. See id. Consequently, the trial court has not
violated a legal duty by failing to rule on Relator’s pro se motions. Because Relator has not
shown that the trial court has a ministerial duty to rule on Relator’s pending motions, he cannot
show that mandamus is appropriate. Accordingly, Relator’s petition for writ of mandamus is
denied.
                                                                 SAM GRIFFITH
                                                                    Justice



Opinion delivered May 11, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2